DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al. (US 2004/0026511).
Re Claim 1: Cheung et al. teaches guiding a scanning device to decode 2D symbols, which includes a reader 1900 configured to read a barcode, positioned on a mail or parcel item, into a scanned image, the barcode including a plurality of bars and a plurality of spaces alternately disposed with respect to the plurality of bars (¶ 87+); and a processor in data communication with the reader and configured to: convert {herein a binary data file is converted into a binary bit-stream of code-word at 1110, the ADC 1950 converts the analogue data into digital data} the herein bars} and a plurality of zeros (0s) {herein space}, wherein one (1) represents a pixel having a first characteristic and a zero (0) represents a pixel having a second characteristic (¶ 67-70, 87+); calculate numbers of ones (ls) disposed between zeros (0s) in the binary data (55+); determine widths of one of i) each of the plurality of bars and ii) each of the plurality of spaces based on the calculated numbers of ones (1s) (¶ 5+); calculate numbers of zeros (0s) disposed between ones (1s) in the binary data (¶ 55+); and determine widths of the other one of i) each of the plurality of bars and ii) each of the plurality of spaces based on the calculated numbers of zeros (0s) (¶ 58+).

Allowable Subject Matter
Claims 3-20 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach convert the scanned image into binary data having a plurality of binary digits; subtract a lower digit binary value of the binary data from an adjacent higher digit binary value of the binary data throughout the plurality of binary digits so as to determine a subtracted set of the barcode data; select a first set of digit values (Ci) having a positive digit difference from the subtracted set of the barcode data (B); select a second set of digit values (C2) having a negative digit difference from the subtracted set of the barcode data (B); and determine widths (Li) of the plurality of bars and widths (L2) of the plurality of spaces based on the first and second sets of digit values (Ci, C2). These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takagi et al. (US 5,805,740) teaches bar-code field detecting apparatus performing differential process and bar-code reading apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EDWYN LABAZE/Primary Examiner, Art Unit 2887